Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt (DE19837466) in view of Yoo (WO-2016085073).

Referring to claims 1-2, 8-9, 14-20. Hardt discloses a “Process monitoring for vibrating swing sieve”. See Figs. 1-3 and respective portions of the specification. Hardt further discloses a detection system in a screening device for screening material, comprising at least one screening deck (2.1, 2.2) having a screening surface, the system comprising: a sensor (3.1) arranged at or near the least one screening deck of the screening device, the sensor operable and arranged to detect objects leaving at least one screening deck (See at least Col. 1 L. 52-57, Col. 2 L. 27-39). Hardt doesn’t explicitly disclose a control unit in communication with the ultrasound sensor to receive signals based on the detection of objects leaving the at least one screening deck, wherein the control unit is operable to apply one or more predefined threshold values that are based on a time an object is present in the sensing range of the ultrasound sensor to differentiate between signals resulting from the material to be screened and signals resulting from a foreign object. Yoo discloses an “Ultrasound sensor and object detecting method thereof”. See Figs. 1-23 and respective portions of the specification. Yoo further discloses an ultrasound sensor (300), transmitter (31), receiver (320) and a controller (330) and further discloses wherein the ultrasound sensor is capable of detecting objects, wherein the control unit (33) communicates with the ultrasound sensor to receive signals from the ultrasound sensor based on the detection of objects and wherein the control unti is configured to operate and control based on information from the ultrasound sensor. Additionally, Yoo discloses wherein the ultrasound sensor is a piezoelectric element. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (control unit) with no change in their respective functions. Moreover, it should be noted that it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hardt to include a control unit as taught by Yoo that communicates with the ultrasound sensor so that values could be set that allowed for signals to indicate materials that should be screened from those that are foreign object. Additionally, applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed. See MPEP 2112.02, 2114. Likewise, Applicants is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Gallan-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970). Examiner advises the inclusion of claim language that defines actual structural elements to distinguish the claimed invention from the prior art. Further, Examiner notes that Applicant has used numerous “wherein” clauses both in the base and independent claims that do not appear to limit the claims to a particular structure. See MPEP 2111.04. Indeed, these clauses resemble functional limitations and Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed. See MPEP 2112.02, 2114. Here, the device cited above is certainly capable of using an ultrasound sensor to detect objects in a sensing range that are leaving the at least one screening deck and the control unit configured with values to distinguish between acceptable and foreign objects. 

Referring to claims 3-5, 9-11. Hardt discloses the apparatus as described above in detail. Hardt further discloses wherein the system comprises a sensor to detect objects that are discharged. Hardt doesn't explicitly disclose wherein the sensor detects objects outside a predefined area, wherein the area is defined by a ballistic trajectory, with a starting point near the discharge end of the at least one screening deck. It should be noted that it would have been obvious to a person of ordinary skill in the art to arrange the sensor with a predefined area related to the ballistic trajectory so that it could detect objects discharged and ensure that the area they would be discharged in would be captured by the sensor. Moreover, these variations (sensor with predefined detection area equivalent to the ballistic trajectory, ballistic trajectory starting point ) are predictable to one of ordinary skill in the art. See MPEP 2148. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Hardt as is well known in the art.

	Referring to claims 6, 12. Hardt doesn’t disclose wherein the ultrasound sensor is a rangefinder. However, this variation is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Hardt wherein a rangefinder could be used as the ultrasound sensor as is well known in the art. 

	Referring to claims 7, 13. Hardt discloses the apparatus as disclosed above in detail. Hardt doesn’t disclose wherein the sensor is arranged on a structure independent of the screening device. It should be noted that it would have been obvious matter of design choice to make the sensor arranged on a separate structure, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It should be noted a terminal disclaimer has not been filed.  Larsson (US-11224897) discloses an ultrasound sensor and control unit operably connected to the ultrasound sensor, the control unit operable to apply one or more predefined threshold values and differentiate between signals resulting from accepted materials and foreign objects. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653